Exhibit 10.19
TOLL BROTHERS, INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN FOR EMPLOYEES (2007)
RESTRICTED STOCK UNIT AWARD
     This Restricted Stock Unit Agreement (the “RSU” or “RSU Agreement”)
documents the grant of Restricted Stock Units by Toll Brothers, Inc. (the
“Company”) pursuant to the terms of the Toll Brothers, Inc. Amended and Restated
Stock Incentive Plan for Employees (2007) (the “Plan”). This RSU consists of a
grant of a right to receive a number of shares of Common Stock at the date
specified herein. This RSU relates to                      shares of Common
Stock (the “Shares”), and is granted on this ___day of ___, 20___(the “Date of
Grant”) to                      (the “Grantee”), and is subject to all
applicable terms and conditions set forth in the Plan.
     1. Definitions. All capitalized terms contained in this RSU Agreement shall
have the meaning set forth in the Plan unless otherwise defined herein or as may
be required by the context.
     2. Non-Transferability of this RSU. Grantee shall not be permitted to sell,
transfer, pledge, assign or otherwise dispose of this RSU at any time.
Notwithstanding the foregoing, in the event of Grantee’s death, this RSU may be
transferred by will or by the laws of descent and distribution.
     3. Vesting. Grantee’s rights under this RSU shall, except to the extent
greater vesting is provided for under the terms of the Plan or as set forth in
this RSU Agreement, become vested as follows: This RSU shall become vested with
respect to 25% of the Shares on each of the first four anniversary dates of the
Date of Grant on which Grantee is continuously employed. Notwithstanding the
foregoing, Grantee shall become vested with respect to 100% of this RSU if:
          (a) Grantee’s employment with the Company terminates for any reason
other than a termination of employment by the Company for cause (as determined
by the Committee at its discretion); or
          (b) There is a Change of Control while Grantee is employed by the
Company.
     4. Dividends. Grantee shall not be entitled to any cash, securities or
property that would have been paid or distributed as dividends with respect to
the Shares subject to this RSU Agreement prior to the date the Shares are
delivered to Grantee; provided, however, that the Company shall keep a
hypothetical account in which any such items shall be recorded, and shall pay to
Grantee the amount of such dividends in kind on the same date that the Shares to
which such payments or distributions relate are delivered to Grantee (or
forfeited).
     5. Delivery of Shares. The Shares shall, to the extent this RSU is vested,
be delivered to Grantee on or as soon as practicable after the first to occur of
the following:
          (a) On (or as soon as practicable after) the date that is 30 days
following the fourth (4th) anniversary of the Date of Grant;
          (b) On the occurrence of a Change of Control, but only if the event
that constitutes a Change of Control also constitutes a change in ownership or
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company that permits a payment of deferred
compensation pursuant to Section 409A of the Internal Revenue Code; or
          (c) On (or as soon as practicable following) the date that is 30 days
following Grantee’s termination of employment with the Company; provided,
however, that delivery of the Shares by reason of

 



--------------------------------------------------------------------------------



 



Grantee’s termination of employment shall be delayed until the six (6) month
anniversary of the date of Grantee’s termination of employment to the extent
necessary to comply with Code Section 409A(a)(B)(i), and the determination of
whether or not there has been a termination of Grantee’s employment with the
Company shall be made by the Committee consistent with the definition of
“separation from service” (as that phrase is used for purposes of Code
Section 409A, and as set forth in Treasury Regulation Section 1.409A-1(h)).
The Company shall, without payment from Grantee (or the person to whom ownership
rights may have passed by will or the laws of descent and distribution) for the
Shares, other than any required withholding taxes, as provided for in Section 7,
below, (i) deliver to Grantee (or such other person) a certificate for the
Shares being delivered or (ii) if consented to by Grantee (or such other
person), deliver electronically to an account designated by Grantee (or such
other person) the Shares being delivered, in either case without any legend or
restrictions, except for such restrictions as may be imposed by the Committee,
in its sole judgment, consistent with the terms of the Plan. The Company may
condition delivery of the Shares upon the prior receipt from Grantee (or such
other person) of any undertakings which it may determine are required to assure
that the Shares being delivered are being issued in compliance with federal and
state securities laws. The right to any fractional Shares shall be satisfied in
cash, measured by the product of the fractional amount times the fair market
value of a Share on the date the Share would otherwise have been delivered, as
determined by the Committee. Notwithstanding anything to the contrary herein, in
the event of a Change of Control, the Grantee shall receive, at the time that
delivery of the Shares is provided for hereunder, the Shares and/or such other
property or other consideration as is appropriate so that the Grantee receives,
as of such date of delivery, whatever the Grantee would have received had the
Grantee held the Shares at the time of the Change of Control
     6. Rights of Grantee. Grantee shall have none of the rights of a
shareholder at any time prior to the delivery of the Shares subject to this RSU
Agreement, except as expressly set forth in the Plan or herein.
     7. Withholding Taxes. Grantee shall be responsible to pay to the Company
the amount of withholding taxes as determined by the Company with respect to the
date the Shares are delivered. If Grantee does not arrange for payment of the
applicable withholding taxes by providing such amount to the Company in cash
prior to the date established by the Company as the deadline for such payment,
Grantee shall be treated as having elected to relinquish to the Company a
portion of the Shares that would otherwise have been transferred to Grantee
having a fair market value, based on the closing price of the Common Stock on
the New York Stock Exchange on the date of delivery of the Shares, equal to the
amount of such applicable withholding taxes, in lieu of paying such amount to
the Company in cash. Grantee authorizes the Company to withhold in accordance
with applicable law from any compensation payable to him or her any taxes
required to be withheld for federal, state or local law in connection with this
RSU.
     8. Notices. Any notice to the Company under this Agreement shall be made in
care of the Committee to the office of the General Counsel, at the Company’s
main offices. All notices under this Agreement shall be deemed to have been
given when hand delivered or mailed, first class postage prepaid, and shall be
irrevocable once given.
     9. Securities Laws. The Committee may from time to time impose any
conditions on the Shares as it deems necessary or advisable to ensure that
Shares are issued and resold in compliance with the Securities Act of 1933, as
amended.
     10. Grant of RSU Not to Affect Service. The grant of this RSU shall not
confer upon Grantee any right to continue as an employee of the Company or to
serve in any other capacity for the Company or any Affiliate.

 



--------------------------------------------------------------------------------



 



     11. Amendment to RSU Agreement; Acceleration. Notwithstanding anything
contained herein to the contrary, the Committee shall have the authority to
amend or modify the terms and conditions set forth in this RSU Agreement if the
Committee determines, at its discretion, that any such amendment or modification
is necessary or appropriate; provided, however, that the terms of this RSU
Agreement may not be changed in a manner that is unfavorable to Grantee without
Grantee’s consent. The Committee shall have the authority to accelerate vesting
in its own discretion in amounts and under circumstances where the Committee
deems it equitable to do so and on conditions reasonably imposed by the
Committee.
     12. Miscellaneous.
          (a) The address for Grantee to which notice, demands and other
communications to be given or delivered under or by reason of the provisions
hereof shall be Grantee’s address as reflected in the Company’s personnel
records.
          (b) Grantee acknowledges receipt of a copy of the Plan prospectus,
included in which is a summary of the terms of the Plan. The summary contained
therein is qualified in its entirety by reference to the terms of the Plan,
copies of which are available with the Company’s public filings with the United
States Securities and Exchange Commission at www.sec.gov, or by oral or written
request directed to the Company. Grantee represents that Grantee is familiar
with the terms and provisions of the Plan, and hereby accepts this RSU, subject
to all of the terms and provisions thereof. Grantee agrees to hereby accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan or this Agreement.
          (c) The validity, performance, construction and effect of this RSU
shall be governed by the laws of the Commonwealth of Pennsylvania, without
giving effect to principles of conflicts of law.
     IN WITNESS WHEREOF, this RSU Agreement has been executed on this ___day of
                    , 20_.

                  TOLL BROTHERS, INC.       GRANTEE:    
 
               
By:
               
Name:
 
 
     
 
   
Title:
               

 